       Case 2:20-cv-01503-CLM Document 11 Filed 11/25/20 Page 1 of 1                    FILED
                                                                               2020 Nov-25 AM 09:28
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JENNIFER ANDERSON,                     )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       Case No. 2:20-CV-1503-CLM
                                       )
THE FRESH MARKET, Inc.                 )
                                       )
      Defendant.                       )


                             DISMISSAL ORDER

      In accordance with the parties’ Joint Stipulation of Dismissal with Prejudice

(doc. 10), filed on November 23, 2020, the court hereby ORDERS that this action

shall be, and is, DISMISSED WITH PREJUDICE.

      Costs taxed as paid.

      DONE and ORDERED this 25th day of November, 2020.



                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
